Tompkins, Judge,

delivered the opinion of the Court.

George R. Chase sued Abraham Chase before a justice of the peace in Ray county, and there had a judgment in his favor. Abraham Chase appealed to the Circuit Court, where he obtained a judgment in his favor; and, to reverse that judgment of the Gireuit Court, George R. Chase prosecutes this appeal.
The record shows that the appellant, George R. Chase, sued Abraham Chase on a note for $37; and that, after the appeal was taken to the Circuit Court, Abraham Chase, the appellee, paid, after this cause was brought into the Circuit Court, .a debt which he and George R. Chase were jointly bound to pay; and that the Circuit Court permitted him to plead that money paid, for George R. Chase, as a set-off.
The sixteenth section of the eighth article of the act to establish justices’ courts provides, that “the same cause of action, and no other, that was tried before the justice, shall he tried before the Circuit Court upon appeal, and no set-off shall be pleaded in the Circuit Court that was not pleaded before the justice, if the summons was served on the person of the defendant.” The appellee, Abraham •Chase, appeared in person before the justice, and defended his suit.
The judgment of the Circuit Court is reversed; and the cause remanded, to he proceeded in conformably to this opinion.